Title: To Benjamin Franklin from Madame Brillon, 19 [November?] 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 19 [November, 1779?] a passy
La vie de l’homme est bien courte, et pourtant il désire sans césse ce qui l’abbrége: enfant, il veut éstre grand garçon; marié il veut avoir des enfants; il ne les à pas obtenu qu’il désire les voir grandis ensuitte il désire leur établissement; plante t’il, il voudroit déja jouir de l’ombre de ses arbres; bastit il, dés la fondation de son bastiment il voudroit en éstre a la couvérture; voyage t’il, il voudroit éstre arrivé; arrivé il voudroit repartir; c’est cependant l’éstre le plus parfait de la nature, celui qu’elle a doué de préférence de cette raison tant vantée et si peu pratiquée; moi mesme tout en critiquant ces désirs si univérséls et si vains, je n’en suis pas plus a l’abbri qu’un autre; je désire retournér a passy pour y revoir mon bon papa, je voudrois éstre plus vieille de huit jours pour me retrouvér prés de lui; je voudrois éstre plus vieille de tout le tems nécéssaire pour voir la libérté de l’amérique entiérement consollidée; je ne puis n’y avançér, n’y recullér le temp; il coulle sans s’embarrassér de mes projéts, de mes desirs, il les emporte avéc ceux du genre humain; il anéantit, détruit tout; ambition, grandeur, états florissants, s’oublient dans les temps; lui seul subsiste et suis sa routte: qu’estce que le temp? éh que nous importe! plaignons nous en moins; jouissons en davantage; pérdons en le moins possible; ne regréttons point le passé; sçachons méttre a proffit le présent, et prenons des précautions pour l’avenir; surtout employons tous nos moments a devenirs sages et a bien aimér nos amis; ce dérniér article est peut estre le seul sur lequèl je n’ai rien a me reprochér; depuis que le temp roulle, pérsonne surement n’aima mieux et plus que moi:
 Addressed: A Monsieur / Monsieur Le Docteur Franklin / a Passy prés paris
